E             ORNEY             GENERAL
                                      QF%-EXAS

PRICE   DANIEL
.xrTOm?EYGENERAL

                                                 April    12, 1948


                   Hon. Gee. H. Sheppard
                   Comptroller   of Public Accounts
                   Austin, Texas                              Opinion No.    V-540

                                                              Re:    Accrual of penalty and in-
                                                                     terest on unpaid county
                                                                     taxes on the lands set apart
                                                                     to endow The University   of
                                                                     Texae.

                   Dear Sir:

                              By your letter of March 16th we are advised that fin paying
                   taxes due the counties on lands belonging to The University      of Texas
                   your Department    “. . . in attempting to make the appropriation    for
                   each biennium extend as far as possible . . . has taken advantage of
                   the statutes that authorize discounts and also in some instances bps
                   paid to a certain county involved     half the payment and let the other
                   half go delinquent . . . The question of penalty and interest arises
                   each year when any portion of the unpaid taxes is paid , . ,” Yau re-
                   quest that we &vise     you as to ‘whether the State is required to pay
                   penalty and interest on unpaid tmxes as above set out and whether l r
                   not the present appropriation     authorizes  the payment of penalty and
                   interest.”

                               Section lb(a) of Article   VII of the Constitution    of the State
                   of Texas    reads as follows:

                             “All land mentioned in Sections 11, 12 and 15 of Ar -
                       title VII, of the Constitution of the State of Texas, new
                       belonging to the University    of Texas shall be subject to
                       the taxation for county purposes      to the same extent as
                       lands privately owned; povided       they shall be rendered
                       for taxatien upon values fixed by the State Tax Board:
                       and providing that the @ate shall remit annually to each
                       of the hounties in which said lands are located an amount
                       equal to the tax imposed up&m said land for icOunty pur -
                       poses.”    (Sec. 16(a), Art. VII, adopted Nov. 4, f930).

                              In order to effectuate the above-quoted  pro~vision the 42nd
                   Legislature    enacted S.B. 403, Ch. 93, Acts, Regular Session,     42&l
                   Legislature,    which act, carried as Article 715Oc, V.C.S.,  reads   as
                   follows:
Hon. Geo. H. Sheppard,   Page 2 (V-540)




          “Sec. 1. All the lands set apart for the endow-
    ment of the University    of Texas by Section 15 of Ar-
    ticle 7 of the Constitution of 1876, and by Chapter 72
    of the Acts of the Regular Session of the 18th Legis-
    lature, which are now unsold, are hereby declared
    to be subject to taxation for county purposes in the
    counties in which they are located, to the same ex-
    tent as lands privately owned in said counties.

         “Sec. 2. It shall be the duty of the Comptroller
    of Public Accounts,   from records  in his office, to
    submit to the State Tax Board data as to value fixed
    upon privately owned lands contiguous to the Univer-
    sity of Texas lands in the several counties.

          “Sec. 3. It shall be the duty of the Commissioner
    of the General Land Office to furnish the State Tax
    Board with maps showing the location of said Univer -
    sity of Texas lands, herein declared to be subject to
    taxation.

         “Sec. 4. It shall be the duty of the State Tax
    Board to place the valuation upon which said land
    shall be assessed   and rendered for taxation.     It
    shall further determine    the taxable value of lands
    in each county separately.     In arriving at its amount
    to be paid in taxes the value of the land only shall be
    considered,   and not the value of any buildings or other
    improvements,     owned by the State, and situated upon
    said land.

         “Sec. 5. The Tax Collector    of each county which
    contains any of the land enumerated    in Section 1, here-
    of, shall render to the Comptroller   of Public Accounts
    by October 1 of each year a certified statement showing
    the values fixed by the State Tax Board upon said lands,
    the county rate of taxation, and the amount due said
    county as taxes upon said land.

          “Sec. 6. It shall be the duty of the Comptroller  of
    Public Accounts to issue warrants upon the General
    Fund to pay taxes due each county, beginning with taxes
    assessed    for the year 1931, and annually thereafter; said
    warrants to be issued and mailed to the several counties
    within the time as now provided by law for the payment
    of county taxes on privately owned lands.”     Acts 1931,
    42nd. Leg., p* 136, ch. 93.
.   -




        Hon. Geo.     H. Sheppard,   Page   3 (V-549)



                      In your request you state that *. . . since the adoption of
        the . . .    Constitutional  Amendment and also the enactment of S.B.
        No. 403     by the 42nd Legislature,   this department has construed
        the law     to mean that no interest and penalty would accrue on any
        portion     of taxes becoming delinquent under the above mentioned
        law.”

                  In 1931 this Department   in Opinion No. 2853 considered
        various features of Article   7150~. The opinion makes the follows
        ing observation:

                   “It will be noted that the Constitutional Amend-
             ment in question authorizes     I&e tPxaUen of all lands
             see apart and appropri#%d      as an endowment for the
             University    of Texas, while the enablfng art (Senate
             Bill No. 403) limits that taxation to the one million
             acres set apart by the Constitution of 1876 and the
             one million acres set apart by the Eighteenth Legis-
             lature in 1883. For practical purposes this distinc-
             tion is immaterial,     because all of the more than
             200.6~00 acres embraced in the fifty league grant to
             the University    by the Republic of Texas in 1839 have
             been sold, and all the University     lands now unsold
             are embraced      in the endowments ef 1876 and 1883.”

                 The last legislative appropriation  to pay such taxes is
        found in Section 2(b) of H.B. 246, Ch. 339, Acts, 50th Legislature,
        Regular Session.   Section Z(b) reads, in part, as follows:

                   “(b) In accordance   with the ConsWutional      re-
             quirement that taxes for county purposes only be
             paid by She General Fund to counties in which are
             located endowment lands set Wise to &! University
             of Texas by the Constitution of the State of Texas
             and the Act of 1883, and in further compliance       with
             Senate Bill No. 403, Chapter 93, Acts of the Regular
             Session of the Forty-sesond     Legislature,   there is
             hereby appropriated    to the State Comptroller     of Pub-
             lic Accounts for the payment of taxes to sueh counties
             for county purposes only upon said University        owned
             land the sum of not to exceed Sixty Thousand Dollars
             ($60,000)  for the fiscal year ending August 31, 1948,
             and the sum of Fifty Thousand Dollars ($50,000)         for
             the fiscal year ending August 31, 1949.      Provided,
             however, that any moneys herein appropriated         may be
             used for the.purpose    of paying current and delinquent
             taxes that have accrued,    or may accrue, under the pro-
             visions of the above-mentioned     Constitutional   Amend-
             ment and under Senate Bill No. 403, Chapter 93, Acts
             of the Regular Session of the Forty-second        Legislature.”
Hon. Geo.,H.   Sheppard,   Page 4 (V-540)




          The general rule is that penalty and interest may be im-
posed for nonpayment of taxes, but a statute which merely author-
izes and provides for the levy of a tax does not carry with it penal-
ties and interest, neither of which accrues in the absence of express
provision therefor.   R.C.L.   Vol. 26, pp. 385, 386, Sets. 342, 343;
51 Am. Jur. 849, and authorities    cited therein; 61 C.J. p. 1482, Sec.
2104; p. 1515, Sec. 2218, the last named section citing the following
Texas cases which hold that interest is not recoverable      on taxes
unless the statute expressly    so provides:   Cave v. Houston, 65 Tex.
619; Western Union Tel. Co. v. State, 55 Tex. 314 [rev. on other
grounds 105 U.S. 460, 26 L. Kd. 1067); Edmonsen v. Galveston,       53
Tex. 157.

           The provisions    of the Constitution and of the statute which
impose this particular     tax upon lands otherwise exempt from taxa-
tion nowhere expressly      provide for penalty and interest.      The only
language which might be construed to embrace penalty and interest
is found in the proviso to the effect that such lands shall be subject
to taxation for county purposes “to the same extent as lands private-
ly owned.”    We are of the opinion that this phrase has reference        to
the particular   county rate of taxation which the County Tax Collector
uses in computing the amount of taxes due the county on said lands
at the valuation fixed by the State Tax Board.        See Section 5 of Ar-
ticle 7150~. Section 6 of Article     7150~ expressly    provides that the
warrants for these taxes shall be I’. . . issued and mailed to the
several counties within the time as now provided by law for the
payment of county taxes on privately owned lands”; but, as we have
previously   said, the imposition    of a tax and prbvisions   relating to ,
payment of same are insufficient       to impose payment of penalty and
interest in the absence of specific legislative     authorization.     We
think that this particular    case is the strongest possible case for
the application of this rule for the reason that the State’s partial
surrender    of her sovereign    immunity from taxation should not be
enlarged by implication.

          The language used by the 50th Legislature      in making the
appropriation  “for the purpose of paying current and delinquent
taxes that have accrued,  or may accrue,    ~ . *” is consistent  with
the views we have expressed    in this opinion.

          Although these views dispose of your question, it should
be added that if there were any doubt as to the proper construction
of Article 7150~. the practice of the departmental      head charged with
the duty of administering    a statute carries   great weight in determin-
ing the operation of that statute.    Sutherland, Statutory Construction,
6.5105, and authorities  cited therein.   The result we have reached in
this opinion is in line with your Department’s      consistent construc-
tion of Article  7150~ since its enactment.
.   -




        Hon. Gee.   H. Sheppard,   Page   5 (V-540)




                                     SUMMARY


                  Article 715Oc, V.C.S.,   which provides that
             the State of Texas shall pay county taxes on lands
             owned by The University     of Texas, does not im-
            ,pose penalty and interest in the event of nonpay-
             ment of such taxes; nor does Section 2 of H.B. No.
             246, Ch. 339, Acts, 50th Legislature,    Regular Ses-
             sion, appropriate  funds for the payment of penalty
             and interest on any portion of such taxes as are
             past due.


                                                       Very truly yours,

                                            ATTORNEY         GENBRAL       OF TEXAS



                                            BY
                                                      Mrs.   Marietta    Creel
                                                             Assistant
        MC/wb/JCP




                                            ATTORNEYGENERAL